Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document     Page 1 of 10
Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document     Page 2 of 10
Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document     Page 3 of 10
Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document     Page 4 of 10
Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document     Page 5 of 10
Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document     Page 6 of 10
Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document     Page 7 of 10
Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document     Page 8 of 10
Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document     Page 9 of 10
Case 2:19-bk-13289-SK   Doc 1 Filed 03/26/19 Entered 03/26/19 11:52:09   Desc
                        Main Document    Page 10 of 10
